        Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


EMMA LE BOW,

        Plaintiff,
v.                                                             No. CV 19-758 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

        Defendant.

                        MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff Emma Le Bow’s Motion to

Reverse or Remand Administrative Agency Decision and Memorandum in Support (the

“Motion”), (Doc. 15), filed January 23, 2020; Defendant Commissioner Andrew Saul’s

Brief in Response to Plaintiff’s Motion to Reverse and Remand the Agency’s

Administrative Decision (the “Response”), (Doc. 19), filed April 23, 2020; and Ms. Le

Bow’s Reply to Defendant’s Brief in Response to Plaintiff’s Motion to Reverse and

Remand the Agency’s Administrative Decision (the “Reply”), (Doc. 22), filed May 11,

2020.

        Ms. Le Bow filed an application for disability insurance benefits on August 15,

2016, alleging disability beginning July 12, 2016. (Administrative Record “AR” 98, 186).

In her application, Ms. Le Bow claimed she was unable to work due to a stroke and

hypothyroidism. (AR 211). She indicated that her stroke caused the following

symptoms: aphasia, a limited ability to move, short-term memory loss, and an inability to

drive, follow simple directions, and lift over ten pounds. (AR 211). Ms. Le Bow’s

application was denied initially on February 17, 2017, and upon reconsideration on

                                             1
          Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 2 of 11



September 27, 2017. (AR 81, 116). Shortly thereafter, Ms. Le Bow requested a hearing

before Administrative Law Judge (“ALJ”) Stephen Gontis, which was held on July 27,

2018. (AR 42).

          At the hearing, Ms. Le Bow appeared before ALJ Gontis with her attorney

Michael Liebman and impartial Vocational Expert (“VE”) Melissa Brassfield. (AR 42). On

November 1, 2018, ALJ Gontis issued his decision, finding Ms. Le Bow not disabled at

any time between her alleged onset date, July 12, 2016, through the date of his

decision. (AR 30). Ms. Le Bow requested review by the Appeals Council, which was

denied, making the ALJ’s decision the Commissioner’s final decision for purposes of

judicial review. (AR 1-2, 183-184).

          In her Motion, Ms. Le Bow argues the following errors require remand: (1) the

ALJ failed to specify the weight given to psychological consultative examiner Robert

Krueger, Ph.D.; (2) the ALJ failed to adequately consider third-party statements from

Ms. Le Bow’s mother; (3) the ALJ improperly discounted Ms. Le Bow’s subjective

complaints; and (4) the ALJ’s step 5 finding is not supported by substantial evidence.

(Doc. 15 at 19-23).

          The Court has reviewed the Motion, the Response, the Reply, and the relevant

law. Additionally, the Court has meticulously reviewed the administrative record.

Because the ALJ committed a harmful legal error, the Court finds Ms. Le Bow’s Motion

shall be GRANTED and this case is REMANDED to the Commissioner for further

proceedings consistent with this opinion.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the



                                              2
       Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 3 of 11



Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98

(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g) (2018), which is

generally the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell

v. Shalala, 44 F.3d 855, 858 (10th Cir. 1994).

     “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the



                                              3
       Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 4 of 11



ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)) (alteration

made).

     II.    Applicable Law and Sequential Evaluation Process

       For purposes of disability insurance benefits, a claimant establishes a disability

when she is unable “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A), 42 U.S.C. § 1382c (a)(3)(A) (2018); 20

C.F.R. §§ 404.1505(a), 416.905(a) (2012). In order to determine whether a claimant is

disabled, the Commissioner follows a five-step sequential evaluation process (“SEP”).

Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920 (2012).

       At the first four steps of the SEP, the claimant bears the burden of showing: (1)

she is not engaged in “substantial gainful activity”; (2) she has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) her impairment(s) meet or equal

one of the “listings”1 of presumptively disabling impairments; or (4) she is unable to

perform her “past relevant work.” 20 C.F.R. § 404.1520(a)(4)(i–iv); see also Grogan,

399 F.3d at 1261. If the ALJ determines the claimant cannot engage in past relevant



       1.     20 C.F.R. pt. 404, subpt. P, app. 1.
                                             4
       Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 5 of 11



work, the ALJ will proceed to step five of the evaluation process. At step five, the

Commissioner bears the burden of showing that the claimant is able to perform other

work in the national economy, considering the claimant’s RFC, age, education, and

work experience. Grogan, 399 F.3d at 1261.

     III.   Background

       In her application for disability insurance benefits, Ms. Le Bow alleged she was

limited in her ability to work due hypothyroidism and the residual effects of a stroke. (AR

211). At step one, the ALJ determined Ms. Le Bow had not engaged in substantial

gainful activity since her alleged onset date. (AR 19). At step two, the ALJ found Ms. Le

Bow had the following severe impairments: acquired brain injury; chronic liver disease;

thyroid disorder; anxiety; depression; and post-traumatic stress disorder (“PTSD”). (AR

19). At step three, the ALJ determined Ms. Le Bow’s impairments did not meet or equal

one of the listed impairments in 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526.

(AR 20). The ALJ then found Ms. Le Bow had the RFC to perform “less than a full range

of light work” with the following additional limitations:

       [She] can occasionally climb ramps and stairs[,] but never climb ladders,
       ropes and scaffolds; can occasionally balance, stoop, crouch, kneel and
       crawl. [She] can never work at unprotected heights, never around moving
       mechanical parts, and can occasionally work operating a motor vehicle.
       [She] is limited to performance of simple, routine tasks, can frequently
       respond appropriately to supervisors, and co-workers, and can
       occasionally respond appropriately to the public. She is able to
       occasionally deal with changes in the work setting; and [she] is able to
       tolerate few changes in a routine work setting, defined as few changes.
       [Her] time off task could be accommodated by normal breaks and lunch.

(AR 22).

       In formulating Ms. Le Bow’s RFC, the ALJ stated he considered Ms. Le Bow’s

symptoms and the extent to which those symptoms could reasonably be accepted as

                                               5
      Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 6 of 11



consistent with the objective medical and other evidence, as required by 20 C.F.R. §

404.1529 and Social Security Ruling (“SSR”) 16-3p. (AR 22). In addition, the ALJ stated

he considered opinion evidence consistent with the requirements of 20 C.F.R. §

404.1527. (AR 22). The ALJ concluded that some of Ms. Le Bow’s impairments could

be expected to cause her alleged symptoms, but he found the intensity, persistence,

and limiting effects Ms. Le Bow described were not entirely consistent with the evidence

in the record. (AR 23).

       As for the opinion evidence, the ALJ found that a letter written by Ms. Le Bow’s

counselor, J. Callaway, did not “hold significant evidentiary weight.” (AR 25). Next, the

ALJ discussed Dr. Krueger’s examination and opinion. (AR 26). The ALJ further

discussed and afforded “significant weight” to the examination and opinion of

neurologist Michael Baten M.D., and he gave “moderate weight” to the opinions of the

state agency physical and psychological consultants. (AR 26-28). Finally, the ALJ gave

little weight to statements from Ms. Le Bow’s mother. (AR 28).

       At step four, the ALJ found Ms. Le Bow was unable to perform her past relevant

work as a caseworker, nursery schoolteacher, and waitress. (AR 28). At step five, the

ALJ determined Ms. Le Bow had at least a high school education and could

communicate in English. (AR 29). Relying on the VE’s testimony, the ALJ found that

considering Ms. Le Bow’s age, education, work experience, and assessed RFC, she

could perform other work as an office helper, mail clerk, and housekeeping cleaner. (AR

29-30). After finding Ms. Le Bow was able to perform other work existing in significant

numbers in the national economy, the ALJ concluded she was “not disabled,” as defined

by 20 C.F.R. § 404.1520(g), and ended his analysis at step five. (AR 30). Ms. Le Bow



                                            6
        Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 7 of 11



requested review of the decision by the Appeals Council. (AR 183-184). The Appeals

Council affirmed the ALJ’s denial of Ms. Le Bow’s application for disability benefits. (AR

1-2).

    IV.      Analysis

        Ms. Le Bow presents four arguments in her Motion. (Doc. 15 at 19-23). First, Ms.

Le Bow alleges the ALJ erred in failing to specify the weight accorded to Dr. Krueger’s

opinion. Id. at 19-20. Second, Ms. Le Bow argues the ALJ failed to adequately consider

third-party statements from Ms. Le Bow’s mother. Id. at 20-21. Third, Ms. Le Bow

asserts the ALJ improperly discounted her subjective complaints. Id. at 21-22. Finally,

Ms. Le Bow contends the ALJ’s step 5 finding is unsupported by substantial evidence.

Id. at 23.

        In response, the Commissioner contends the ALJ’s decision is well-reasoned and

supported by substantial evidence and therefore should be affirmed. (Doc. 19 at 1-2). In

particular, the Commissioner acknowledges the ALJ failed to explicitly weigh Dr.

Krueger’s opinion, but contends this is a harmless error. Id. at 8. Next, the

Commissioner maintains the ALJ considered statements from Ms. Le Bow’s mother and

reasonably concluded her statements deserved little weight. Id. at 11. Finally, the

Commissioner argues the ALJ properly considered Ms. Le Bow’s subjective symptoms

and provided valid reasons for discounting her allegations. Id. at 9-11.

             a.   The ALJ’s Consideration of Dr. Krueger’s Opinion

        In her first argument for remand, Ms. Le Bow asserts the ALJ failed to

expressly assign weight to Dr. Krueger’s opinion, an omission that constitutes a harmful

legal error. (Doc. 15 at 19). Thus, according to Ms. Le Bow, the “Court cannot



                                             7
          Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 8 of 11



meaningfully review…Dr. Krueger’s opinion because there is no finding to review.” Id. In

his Response, the Commissioner admits the ALJ failed to expressly weigh Dr. Krueger’s

opinion. (Doc. 19 at 8). Yet, the Commissioner contends this is a harmless error

because “read as a whole, [the decision] makes it plain that the ALJ rejected” a more

restrictive portion of Dr. Krueger’s opinion while adopting the remaining portions. Id.

According to the Commissioner, this conclusion is evident by the ALJ’s RFC

assessment, which is consistent with Dr. Krueger’s opinion except in one portion. Id.

Further, the Commissioner asserts this conclusion is supported by the ALJ’s recitation

of evidence and other findings that conflict with this portion of Dr. Krueger’s opinion. Id.

at 8-9.

          Although ALJs need not discuss every piece of evidence, they are required to

discuss the weight assigned to each medical source opinion. See Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012); 20 C.F.R. §§ 404.1527(c), 416.927(c).2

As part of this analysis, the Regulations set forth the following factors ALJs must

consider when assessing the value of each medical opinion:

          (1) the length of the treatment relationship and the frequency of
          examination; (2) the nature and extent of the treatment relationship,
          including the treatment provided and the kind of examination or testing
          performed; (3) the degree to which the physician’s opinion is supported by
          relevant evidence; (4) consistency between the opinion and the record as
          a whole; (5) whether or not the physician is a specialist in the area upon
          which an opinion is rendered; and (6) other factors brought to the ALJ’s
          attention which tend to support or contradict the opinion.

20 C.F.R. §§ 404.1527(c), 416.927(c); Watkins v. Barnhart, 350 F.3d 1297, 1300-01

(10th Cir. 2003) (the “§ 404.1527 factors”). While not every factor will be applicable in



      2.     These regulations apply because Ms. Le Bow’s application was filed prior
to March 27, 2017. See 82 Fed. Reg. 5844 (Jan. 18, 2017).
                                              8
      Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 9 of 11



each case, the ALJ must at least provide an explanation that is “sufficiently

specific to [be] clear to any subsequent reviewers.” Langley, 373 F.3d at 1119 (citation

omitted). Additionally, “if the RFC assessment conflicts with an opinion from a medical

source the [ALJ] must explain why the opinion was not adopted.” SSR 96-8p, 1996 WL

374184, at *7.

       The Tenth Circuit has held that an ALJ’s failure to expressly assign weight to an

opinion is harmless where the ALJ was “sufficiently specific” in her discussion such that

the court could “ascertain the weight given and the reasons for that weight.” Oceguera

v. Colvin, 658 F. App'x 370, 374 (10th Cir. 2016) (unpublished). Similarly, the Tenth

Circuit has also found an omission of assigned weight harmless where the opinion in

question is consistent with the ALJ’s RFC. Mays v. Colvin, 739 F.3d 569, 578-79 (10th

Cir. 2014). Specifically, the Mays court stated such an error was harmless “because

giving greater weight to [the opinion] would not have helped [the claimant].” Id. (quoting

Keyes-Zachary, 695 F.3d at 1161) (internal quotation marks omitted).

       In Ms. Le Bow’s decision, the ALJ provided a lengthy discussion of Dr. Krueger’s

examination and opinion. (AR 26). The ALJ described Dr. Krueger’s findings in Ms. Le

Bow’s mental status presentation, her daily activities, and results from intelligence

testing. (AR 26). The ALJ also provided a detailed rendering of Dr. Krueger’s opinion,

including his opinion Ms. Le Bow “may have” marked limitations in maintaining pace and

persistence, and traveling distant places alone. (AR 26). The remaining portions of Dr.

Krueger’s opinion proscribed a range of mild to moderate limitations. (AR 26). While the

ALJ was thorough in his recitation of Dr. Krueger’s examination and opinion, both

parties agree the ALJ failed to expressly state the weight he afforded Dr. Krueger’s



                                             9
      Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 10 of 11



opinion. See (Doc. 15 at 19) (Doc. 19 at 8).

       Apart from a recitation of Dr. Krueger’s findings and opinion, the ALJ provided no

analysis or evaluative inquiry of Dr. Krueger’s opinion. (AR 26). As a result, this Court

can neither “ascertain the weight given” to Dr. Krueger’s opinion nor “the reasons for

that weight.” Oceguera, 658 F. App'x 370 at 374. In addition, the ALJ’s failure to provide

a rationale for rejecting the conflicting portion of Dr. Krueger’s opinion and declining to

discuss the § 404.1527 factors is a violation of Social Security rules and regulations.

See SSR 96-8p, 1996 WL 374184, at *7 (“[I]f the RFC assessment conflicts with an

opinion from a medical source the [ALJ] must explain why the opinion was not

adopted.”); 20 C.F.R. § 404.1527(c) (“[W]e consider all of the [] factors in deciding the

weight we give to any medical opinion.”). The Commissioner cites no authority to

support that such an omission is harmless. Moreover, unlike Mays, the ALJ’s RFC is

inconsistent with Dr. Krueger’s opinion, a point the Commissioner admits in his

argument for affirmance. See (Doc. 19 at 8) (“Dr. Krueger’s opinion was mostly in line

with limitations contained in the RFC finding…”).

       The Commissioner asserts the decision “read as a whole” makes clear the ALJ

rejected a portion of Dr. Krueger’s opinion—the portion in which he opined Ms. Le Bow

“may have” marked limitations in maintaining concentration, persistence, and pace. Id.

In support of this argument, the Commissioner points to other findings and discussion in

the decision that conflict with this portion of Dr. Krueger’s opinion. Id. Based on this, the

Commissioner asks the Court to surmise the ALJ rejected this portion of Dr. Krueger’s

opinion and provided his rationale in sections scattered throughout the decision. Id. The

Court cannot come to such a conclusion, as this would constitute an impermissible post



                                             10
      Case 1:19-cv-00758-MV-CG Document 28 Filed 06/10/20 Page 11 of 11



hoc effort to “salvage [an] ALJ’s decision.” Carpenter v. Astrue, 537 F.3d 1264, 1267

(10th Cir. 2008) (citation omitted). Additionally, such a request asks the Court to

contravene the Tenth Circuit’s mandate that an ALJ may not “pick and choose through

an uncontradicted medical opinion, taking only the parts that are favorable to a finding

of nondisability” without explanation. Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir.

2007).

         In summary, the ALJ’s failure to expressly assign weight to Dr. Krueger’s opinion

is a harmful error because the ALJ provided no analysis from which the Court could

ascertain the assigned weight. More importantly, the ALJ failed to provide an

explanation for rejecting a portion of Dr. Krueger’s opinion nor did the ALJ demonstrate

consideration of the § 404.1527 factors. For these reasons, the Court grants Ms. Le

Bow’s request for remand.

     V.       Conclusion

     For the foregoing reasons, the Court finds the ALJ failed to expressly weigh and

properly analyze Dr. Kreuger’s opinion. Because the Court finds this is a harmful error,

the Court will not address Ms. Le Bow’s remaining arguments.

     IT IS THEREFORE ORDERED that Ms. Le Bow’s Motion to Reverse or Remand

Administrative Agency Decision and Memorandum in Support, (Doc. 15), is GRANTED

and this case is REMANDED for additional proceedings consistent with this opinion.

     IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                             11
